Citation Nr: 0813030	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  02-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a right wrist 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a right toe 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to May 
1990.  He also had periods of active and inactive duty for 
training in the Army Reserves from June 1988 to 2001, to 
include a period of inactive duty for training in August 1991 
when he was injured in a bicycle accident.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this case previously was most recently before the Board 
in November 2006, the Board remanded it for further action by 
the originating agency.  It has since been returned to the 
Board for further appellate action.


REMAND

Pursuant to the Board's November 2006 remand, the veteran was 
afforded a VA examination in November 2007.  The VA examiner 
specifically was asked to determine the nature and etiology 
of each currently present chronic toe disorder and each 
currently present chronic disorder of the veteran's right 
knee, right wrist, right shoulder, right ankle, and left 
ankle.  The examiner did not identify each currently present 
chronic disorder, as requested, but instead rendered a 
general diagnosis of multiple joint arthralgias without any 
degenerative changes.  Moreover, the examiner offered no 
opinion regarding the relationship between any currently 
present chronic disorder and the veteran's active military 
service. 

The Board finds that the November 2007 VA examination report 
does not adequately address the instructions included in the 
November 2006 remand.  The U. S. Court of Appeals for 
Veterans Claims has held that compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of each currently 
present chronic toe disorder and each 
currently present chronic disorder of 
the veteran's right knee, right wrist, 
right shoulder, right ankle, and left 
ankle.  The claims folder must be made 
available to and reviewed by the 
examiner.

With respect to each disorder or 
abnormality identified, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that such disorder or 
abnormality is etiologically related to 
the veteran's active military service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

The Board notes that the term "active 
military service" includes any period 
of active duty for training or inactive 
duty for training during which the 
individual concerned was disabled or 
died from an injury incurred or 
aggravated in line of duty during such 
training.  38 U.S.C.A. § 101(24)(C) 
(West 2002); 38 C.F.R. § 3.6(a) (2007).

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
a supplemental statement of the case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

